DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election of species requirement of species b has been withdrawn and the species should be grouped with species c since the push button of species c has a spring that catches the elongated device. However, the election requirement among species a, c, d, and e still stands. Applicant's election with traverse of invention I (claims 1-13) and species c (Figures 36A-36C, claims 4-7) in the reply filed on November 7, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serious burden.  This is not found persuasive because the claims to the different groups and species require different search strategies and the different inventions require different elements not found in all groups.
The requirement is still deemed proper and is therefore made FINAL.
Applicant states that claims 1-3 and 8-13 are generic to all species. Examiner disagrees with claims 9-11, which are directed to nonelected species; claims 9 and 10 are directed to the embodiment of Fig 33 (which has male and female parts as described in paragraph [0045]) and claim 11 is directed to the embodiment of Fig 37 (which has a magnet as described in paragraph [0047]). Therefore, claims 9-11 (drawn to nonelected species a, d, or e) and 14-15 (drawn to nonelected invention II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 7, 2022.
Claims 1-8, 12, 13 are currently pending and addressed below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 360, 626, 850, 871, 1200, 1201, 1230, 1249, 1271, 1280, 1322, 1325, 1440, 1455, 1476, 1518, 1532, 1573, 1633, 1660, 1706, 1721, 1731 (due the great number of reference characters and drawings in the application, applicant is advised to carefully review all numbers and ensure that they are supported in the disclosure as some reference numbers may have been unintentionally missed).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “146” has been used to designate a third section, a retention clip,  an outer sleeve, an inner rod,  a fastener, a rod, and a clamping member.  Further, “120” has been used to designate both a roller hook, hook, and a strap and additionally, “130” has been used to designate a hook and a covering and an attachment, “142a” has been used to designate both apertures and grooves, 144 has been used to designate a second section and an outer sleeve and rod, 142 has been used to designate an inner rod and an outer rod, a telescoping rod, and non-telescoping rod. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because Figure 12 fails to show the groove as described in the specification.  The specification’s description does not match what is shown in Figure 12, Figure 12 shows a plurality of holes while the other drawings (Fig 11-14a) and description show grooves 142a. It is understood that Figures 15-17 show apertures which are drawn to a different embodiment.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Reference characters 120, 130, 146, 142a, 144, 142 have each been used to refer to multiple different elements (as identified in the drawing objections above), consistent reference numbers and consistent terminology should be maintained.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “[t]he quick connect and/or release system and curtain.” Claim 12 is and independent claim and lacks antecedent basis in the preamble. It is unclear what system and curtain is being referred to since the claim recites the article “the” which implies structure previously recited. 
Claim 12 recites “for attaching to the rollers of a track” and there is a lack of antecedent basis for the roller as roller were not previously recited in the claim.
Claim 13 depends from claim 12 and inherits the issues of claim 12 and is rejected for depending from a rejected claim.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brontman (US 2,952,315)
Regarding claim 1, Brontman discloses a quick connect and/or release system for a curtain adapted for use with a track having rollers therein (directed to an intended use) comprising: 
an attachment (connection between 19 and 20 shown in Fig 2) for attaching to the rollers; 
an extension (20) having a first end, extending from the attachment and a second having a flexible member holder (54) thereon; 
an elongate flexible member (44) having a first end (48), a second end (52) and a mid-portion, 
wherein the mid-portion (portion contacting 54, Fig 1) is adapted to be releasably attached to the flexible member holder; and 
a curtain holder (42, 43, 46), adapted to be attached to a curtain, 
wherein said curtain holder (42) has a first attachment (stitch at 43, 46) for attaching the first end of the flexible member and a second attachment (42) for attaching the second end of the flexible member (52 is passed around the button and retained).  
Regarding claim 2, Brontman discloses the first attachment (stitch) for the flexible member and the second attachment (button) for the flexible member are different.  
Regarding claim 3, Brontman discloses wherein the flexible member is one of a wire, a cable, and a string (44 is a cable or string).
Regarding claim 5, Brontman discloses wherein at least one of the first attachment for the flexible member and the second attachment for the flexible member is a button or dial (the second attachment is a button 42).  
Regarding claim 8, Brontman discloses wherein at least one of the first attachment for the flexible member (the stitch formed at 43, 46 is understood to be relatively permanent) and the second attachment for the flexible member is a permanent attachment.  
Regarding claim 12, Brontman discloses a quick connect and/or release system and curtain comprising: 
a plurality of attachments (Fig 2, connections between 19 and 20) for attaching to the rollers of a track (directed to an intended use); 
a plurality of extensions (20) each having a first end extending from an attachment and each second having a flexible member holder (54) thereon; 
a plurality of elongate flexible members (44) each having a first end (48), a second end (52) and a mid- portion (portion on 54), 
wherein each mid-portion is adapted to be releasably attached to each flexible member holder; 
a curtain (30); and 
a plurality of curtain holders (42, 43, 46), attached to the curtain, 
wherein each said curtain holder has a first attachment (stitch between 43 and 46) for attaching the first end (48) of the flexible member and a second attachment (42) for attaching the second end (52) of the flexible member.  
Claims 1-3, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graneto, III (US 8,899,301), hereinafter referred to as Graneto.
Regarding claim 1, Graneto discloses a quick connect and/or release system (Fig 12A) for a curtain adapted for use with a track having rollers therein (directed to an intended use) comprising: 
an attachment (upper end of system located at track) for attaching to the rollers (Fig 3 shows 106 attachment or Fig 14 shows rollers which the embodiment of Fig 12A can be used); 
an extension (104 or 702) having a first end, extending from the attachment and a second having a flexible member holder (504) (Fig 12A) thereon; 
an elongate flexible member (412) having a first end, a second end and a mid-portion (Fig 11), 
wherein the mid-portion is adapted to be releasably attached to the flexible member holder (504) (Fig 12A); and 
a curtain holder (400), adapted to be attached to a curtain, 
wherein said curtain holder (400)  has a first attachment (at 413) for attaching the first end of the flexible member and a second attachment (at 414) for attaching the second end of the flexible member.  
Regarding claim 2, Graneto discloses wherein the first attachment for the flexible member and the second attachment for the flexible member are different (Fig 11).  
Regarding claim 3, Graneto discloses wherein the flexible member is one of a wire, a cable, and a string (412 is understood to be a cable).  
Regarding claim 5, Graneto discloses wherein at least one of the first attachment for the flexible member and the second attachment for the flexible member is a button or dial (402 receives 414 and is understood to be equivalent to a dial).  
Regarding claim 8, Graneto discloses wherein at least one of the first attachment for the flexible member and the second attachment for the flexible member is a permanent attachment (413 is a permanent attachment).  
Regarding claim 12, Graneto discloses a quick connect and/or release system and curtain comprising: 
a plurality of attachments (at 106 or 704) for attaching to the rollers of a track (directed to an intended use); 
a plurality of extensions (104 or 702) each having a first end extending from an attachment and each second having a flexible member holder (504) thereon; 
a plurality of elongate flexible members (412) each having a first end, a second end and a mid- portion (Fig 11), 
wherein each mid-portion is adapted to be releasably attached to each flexible member holder (Fig 12A); 
a curtain (500); and 
a plurality of curtain holders (400), attached to the curtain, 
wherein each said curtain holder (400) has a first attachment (at 413) for attaching the first end of the flexible member and a second attachment (at 414) for attaching the second end of the flexible member.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brontman, as applied in claims 1 and 5 above, in further view of Boden (US 4,288,891
Regarding claims 4, 6, and 7, Bronton fails to disclose the curtain holder has a sharp edge therein for cutting the flexible member for removal (directed to an intended use), nor does Bronton disclose that the button has a spring and wherein at least one of the first attachment for the flexible member and the second attachment for the flexible member is a spring loaded catch. However,  Boden disclose that it is known for a holder for a flexible member (11) to include a sharp edge (30 or 38) and that the holder includes a button (15) that has a spring (16) so that an attachment for the flexible member (11) includes a spring loaded catch (42) in order to releasably engage the flexible member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the button of the curtain holder of Bronton such that it includes a sharp edge, a button with a spring, and an attachment being a spring loaded catch since such arrangement is known in the art as taught by Boden for releasably holding a flexible member. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Graneto, as applied in claim 12 above, in further view of Hubbard et al. (US 5,217,057), hereinafter referred to as Hubbard.
Regarding claim 13, Graneto discloses the quick connect and/or release system and curtain of claim 12 further comprises: a track system (Fig 14) adapted to be attached to a ceiling of a healthcare facility (the curtain is used in a healthcare facility and the track is adapted to be suspended from a ceiling), wherein said track system includes a track and a plurality of rollers for gliding through said track (Fig 14 and Fig 15). Although Graneto discloses the each of the plurality of attachments are attached to the rollers, Graneto fails to disclose wherein each said roller has a hook thereon, wherein said plurality of attachments are attached to said hooks. However, Hubbard discloses that it is known for a track and curtain system having rollers (20) to have hooks (22) on the rollers to which attachments (24) are attached for suspending extensions (34) and a curtain (8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller and attachment connection of Graneto such that it is provided as a hook as taught by Hubbard since it is a known technique for equivalently connecting and suspending elements of a curtain system.  Such modification would not lead to any new or unpredictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634